DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.         Applicant’s election without traverse of Group I (claims 1-5, 11-15) in the reply filed on 03
February 2021 and 23 March 2021 is acknowledged.


Information Disclosure Statement
4.        The information disclosure statement (IDS) submitted on 06/20/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Objections
5.         Claim 2 and 12 are objected to because of the following informalities: Claim 2 and 12 contains the feature computing a beta optimal value. It is not clear to the person of  ordinary skill in the art which technical features comprises this "beta value" and which steps are necessary for computing this method feature. It has does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 112

6.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.            Claim 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “d-prime" in claim 3 is a relative term which renders the claim indefinite.  The term "d-prime" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The feature of "d-prime of each of plurality of local models". This term is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.
Claim 4 recites the limitation "the selected local analytics model".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4-5 recites the limitation “yoked trials”. It is not clear to the examiner how the yoked trails is determined for the local analytics model, what technical features are used in mathematical calculation for the yoked trails and what the yoked trials is referring to.




                                                       Claim Rejections - 35 USC §101

8.          35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.        Claims 1-5 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claim to a process, machine, manufacture, or composition of matter?
Claims: 1-5 is directed to method or process which falls into one of the statutory categories of invention.
Claims: 11-15 is directed to system or device which falls into one of the statutory categories of invention.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
determining a local analytics model comprising an action trigger, based on a database of local analytics models and model response outcomes; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
providing the local analytics model to a local analytics device; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
initiating a response when sensor outputs at the local analytics device satisfy the action trigger; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
determining an action trigger outcome based on conditions at the local analytics device measured during the initiated response; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
updating the database of local analytics and model response outcomes with the action trigger outcome. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)

The above claims could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Computer is used as the tool to perform the mental process. All the above steps are mental process but for the recitation of generic computer components. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 
The claim recites additional elements of sensor and local analytics device. The use of sensor is recited at high level of generality and amounts to no more than a generic data gathering step that collects a sensor value (MPEP 2106.05(g)) thus, it did not meaningfully limit the abstract idea because it merely linked the 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the claim recite additional elements of sensor, database and local analytics device. The use of sensor is recited at high level of generality and amounts to no more than a generic data gathering step that collects a sensor value (MPEP 2106.05(g)) thus, it did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. The local analytics device and database are recited at a high-level of generality and to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). As example, employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more, similar to how limiting the computer implemented abstract idea in Flook to petrochemical and oil-refining industries was insufficient. See e.g., Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (limiting use of mathematical formula to use in particular industries did not amount to an inventive concept) Thus, claim 1 is not patent eligible.

Claim 2 and 12 further recites computing a beta optimal value for the local analytics device. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes 

Claim 3 recites wherein determining a local analytics model comprises weighted randomization based on the overlap in confidence intervals for d-prime of each of a plurality of local models. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations because of the analytical model and confidence intervals for d-prime of each of a plurality of local models  If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.  Claim 3 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible.


Claim 4 recites wherein determining the local analytics model comprises:
selecting one or more yoked trials; and
associating the one or more yoked trials with the selected local analytics model.

Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid 


Claim 5 further recites wherein determining the action trigger outcome comprises:
receiving outcome data for associated yoked trials; (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a sensor value (MPEP 2106.05(g))  and
comparing the outcome data for associated yoked trials to the outcome of the action response. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
 Claim 5 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible.

Regarding claim 11
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 11 recites:
a local analytics device comprising one or more sensors, a model memory, and a local analytics processor configured to evaluate the outputs of the one or more sensors based on a model stored in the model memory;
a processor configured to determine a local analytics model;
a memory configured to store a database of local analytics models and outcomes; and 
a response asset triggered by the local analytics processor.

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The steps were recited at a high level of generality and merely used computers as a tool to perform the mental processes. 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 
The claim recites additional elements of sensor, processor, memory and local analytics device. The use of sensor is recited at high level of generality and amounts to no more than a generic data gathering step that collects a sensor value (MPEP 2106.05(g)) thus, it did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. The local analytics device, memory, processor and database are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the claim recite additional elements of sensor, database and local analytics device. The use of sensor is recited at high level of generality and 

Claim 13 further recites an interface for inputting an outcome of a determination by the local analytics processor. This amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). Merely used computers as a tool to perform the mental processes. There is no additional element that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Thus, claim 13 is not patent eligible.


Claim 14 further recites wherein the response asset comprises a sensor. This claim limitation is no more than generally linking the use of a judicial exception to a particular technological environment or field of 

Claim 15 further recites wherein the processor configured to determine a local analytics model determines the local analytics model based on weighted randomization of local analytics models based on the overlap between confidence intervals for their beta value and a beta optimal value. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim recites mathematical calculations because of the analytical model and confidence intervals. If a claim, under its broadest reasonable interpretation, covers a mental process or Mathematical calculations, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.  Claim 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 15 is not patent eligible.



Claim Rejections - 35 USC § 102
10.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12.       Claim 1. 11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nasle et al.(PUB NO: US 20090113049 A1), hereinafter Nasle.

Regarding claim 1
Nasle teaches a method for updating analytical model used with a device, (See para 62 and fig1-2- Simulation engine 208 operates on complex logical models 206 of facility 102. These models are continuously and automatically synchronized with the actual facility status based on the real-time data provided by hub 204. In other words, the models are updated based on current switch status, breaker status, e.g., open-closed, equipment on/off status, etc. Thus, the models are automatically updated based on such status, which allows simulation engine to produce predicted data based on the current facility status), comprising: 
determining a local analytics model comprising an action trigger, based on a database of local analytics models and model response outcomes; (See para 68-Referring back to FIG. 1, models 206 can be stored in the virtual system model database 126. As noted, a variety of conventional virtual model applications can be used for creating a virtual system model, so that a wide variety of systems and system parameters can be modeled. For example, in the context of an electrical power distribution system, the virtual system model can include components for modeling reliability, voltage stability, and power flow. See fig 1 and 2 and para 63- models 206 that can be maintained and used by server 116 include power flow models used to calculate expected kW, kVAR, power factor values, etc., short circuit models used to calculate maximum and minimum available fault currents, protection models used to determine proper protection schemes and ensure selective coordination of protective devices, power quality models used to 

Examiner note: See fig 1 element 126 is the database of the models and each model associated with the particular function (or action trigger). For example, protection models used to determine proper protection schemes and ensure selective coordination of protective devices. 

providing the local analytics model to a local analytics device; (see para 74-The virtual system model database 126, as well as databases 130 and 132, can be configured to store one or more virtual system models, virtual simulation models, and real-time data values, each customized to a particular system being monitored by the analytics server 118. Thus, the analytics server 118 can be utilized to monitor more than one system at a time. As depicted herein, the databases 126, 130, and 132 can be hosted on the analytics server 116 and communicatively interfaced with the analytics engine 118. In other embodiments, databases 126, 130, and 132 can be hosted on a separate database server (not shown) that is communicatively connected to the analytics server 116 in a manner that allows the virtual system modeling engine 124 and analytics engine 118 to access the databases as needed.)

initiating a response when sensor outputs at the local analytics device satisfy the action trigger;(see para 66-  The alarm can be indicative of a need for a repair event or maintenance to be done on the monitored system. (See fig 7 and para 97-100-Method 700 begins with operation 702 where real-time data output from a sensor interfaced with the monitored system is received. Method 700 proceeds to operation 708 where a determination is made as to whether the difference between the real-time data output and the predicted system data falls between a set value and an alarm condition value, where if the difference falls between the set value and the alarm condition value a virtual system model calibration and a response can be generated. That is, if the comparison indicates that the differential between the "real-time" sensor output value and the corresponding "virtual" model data output value exceeds a Defined 

determining an action trigger outcome based on conditions at the local analytics device measured during the initiated response; (see para 86- The analytics server 116 also includes an alarm engine 506 and messaging engine 504, for the aforementioned external communications. The alarm engine 506 is configured to work in conjunction with the messaging engine 504 to generate alarm or notification messages 502 (in the form of text messages, e-mails, paging, etc.) in response to the alarm conditions. the virtual system model 512 is created by a user through interacting with an external communication entity 534 by specifying the components that comprise the monitored system and by specifying relationships between the components of the monitored system. See para 91- Status information for each component can be illustrated or communicated for each component. This information can be numerical, i.e., the voltage or current level. Or it can be symbolic, i.e., green for normal, red for failure or warning. Also see para 234- For example, where the monitored system is an electrical power system, in one embodiment the HTM Machine Learning Engine 551 can be used to make predictions about the operational reliability of an electrical power system in response to contingency events such as a loss of power to the system, loss of distribution lines, damage to system infrastructure, changes in weather conditions, etc. Examples of indicators of operational reliability include but are not limited to failure rates, repair rates, and required availability of the power system and of the various components that make up the system.)

Examiner note: Under the broadest reasonable sense, examiner consider the status of the component reflecting the voltage or current level numerical value OR green for normal, red for failure as an action trigger outcome measured during initiated response based on the alarm conditions. 

updating the database of local analytics and model response outcomes with the action trigger outcome.(see para 75- the client 128 can modify the virtual system model stored on the virtual system model database 126 by using a virtual system model development interface using well-known modeling tools that are separate from the other network interfaces. For example, dedicated software applications that run in conjunction with the network interface to allow a client 128 to create or modify the virtual system models. See also para 166- existing systems rely on exhaustive studies to be performed off-line by a power system engineer or a design professional/specialist. Often the specialist must manually modify a simulation model so that it is reflective of the proposed facility operating condition)


Regarding claim 11
Nasle teaches a system for using an analytical model to evaluate a situation, (See para 62 and fig1-2- Simulation engine 208 operates on complex logical models 206 of facility 102. These models are continuously and automatically synchronized with the actual facility status based on the real-time data provided by hub 204. In other words, the models are updated based on current switch status, breaker status, e.g., open-closed, equipment on/off status, etc. Thus, the models are automatically updated based on such status, which allows simulation engine to produce predicted data based on the current facility status), comprising:
 a local analytics device comprising one or more sensors, a model memory, and a local analytics processor configured to evaluate the outputs of the one or more sensors based on a model stored in the model memory;(see para 56-62- As shown in FIG. 1, in one embodiment, the analytics server 116 hosts an analytics engine 118, virtual system modeling engine 124 and several databases 126, 130, and 132. The virtual system modeling engine can, e.g., be a computer modeling system. FIG. 2 is a diagram illustrating a more detailed view of analytic server 116. As can be seen, analytic server 116 is interfaced with a monitored facility 102 via sensors 202, e.g., sensors 104, 106, and 108. Sensors 202 are configured 
a processor configured to determine a local analytics model; (See para 68-Referring back to FIG. 1, models 206 can be stored in the virtual system model database 126. As noted, a variety of conventional virtual model applications can be used for creating a virtual system model, so that a wide variety of systems and system parameters can be modeled. For example, in the context of an electrical power distribution system, the virtual system model can include components for modeling reliability, voltage stability, and power flow. See fig 1 and 2 and para 63- models 206 that can be maintained and used by server 116 include power flow models used to calculate expected kW, kVAR, power factor values, etc., short circuit models used to calculate maximum and minimum available fault currents, protection models used to determine proper protection schemes and ensure selective coordination of protective devices, power quality models used to determine voltage and current distortions at any point in the network, to name just a few. It will be understood that different models can be used depending on the system being modeled.)
Examiner note: See fig 1 server 116 is the processor that includes different models and each model associated with the particular function (or action trigger). For example, protection models used to determine proper protection schemes and ensure selective coordination of protective devices.

a memory configured to store a database of local analytics models and outcomes; (see para 68-69- Referring back to FIG. 1, models 206 can be stored in the virtual system model database 126. For 
a response asset triggered by the local analytics processor. (See fig 7 and para 97-100-Method 700 begins with operation 702 where real-time data output from a sensor interfaced with the monitored system is received. Method 700 proceeds to operation 708 where a determination is made as to whether the difference between the real-time data output and the predicted system data falls between a set value and an alarm condition value, where if the difference falls between the set value and the alarm condition value a virtual system model calibration and a response can be generated. That is, if the comparison indicates that the differential between the "real-time" sensor output value and the corresponding "virtual" model data output value exceeds a Defined Difference Tolerance (DDT) value (i.e., the "real-time" output values of the sensor output do not indicate an alarm condition) but below an alarm condition (i.e., alarm threshold value), a response can be generated by the analytics engine. In one embodiment, if the differential exceeds, the alarm condition, an alarm or notification message is generated by the analytics engine 118.)

Regarding claim 13
Nasle further teaches an interface for inputting an outcome of a determination by the local analytics processor. (See para 74-75-the databases 126, 130, and 132 can be hosted on the analytics server 116 and communicatively interfaced with the analytics engine 118. The client 128 can modify the virtual system model stored on the virtual system model database 126 by using a virtual system model 

Regarding claim 14
Nasle further teaches wherein the response asset comprises a sensor. (See fig 7 and para 97-100-Method 700 begins with operation 702 where real-time data output from a sensor interfaced with the monitored system is received. Method 700 proceeds to operation 708 where a determination is made as to whether the difference between the real-time data output and the predicted system data falls between a set value and an alarm condition value, where if the difference falls between the set value and the alarm condition value a virtual system model calibration and a response can be generated.)




Claim Rejections - 35 USC § 103
13.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

15.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claim 2, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasle et al.(PUB NO: US 20090113049 A1), hereinafter Nasle in view of HERZOG (PUB NO: US 20170249559 A1).

Regarding claim 2 and 12
Nasle does not teach computing a beta optimal value for the local analytics device.
In the similar field of invention, HERZOG teaches computing a beta optimal value for the local analytics device. (See para 48-49- The distribution creation module 126 generates at least one distribution of requested sensor values using the plurality of kernel regression models. Turning now briefly to FIG. 2, an example of the statistical information utilized by the present approaches is described. The analysis module 128 analyzes the distribution of the requested sensor values to obtain a measure of the center of the at least one distribution and a measure of the width of the at least one distribution. As mentioned, the distribution creation module 126 calculates a distribution of estimate points using the models obtained by the model creation module 124 to obtain the points. In one example, and utilizing VBM approaches, various models are utilized to achieve estimate points. Each estimate point may represent an estimate of a sensor value that is desired by a user. The analysis module 128 may calculate 

Examiner note: The specification page 5 has mention the beta optimal value is computed from the distribution outcomes according to the signal detection theory. Under the broadest reasonable sense, examiner consider fig 2 as the distribution plot with the estimate value as the beta optimal value. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer simulation techniques with real-time system monitoring and prediction of electrical system performance as disclosed by Nasle to include computing a beta optimal value for the local analytics device as taught by HERZOG in the system of Nasle for obtaining estimates of behavior of parameters based upon modeling. At least one distribution of estimate values is generated for a sensor of interest using the plurality of kernel regression models. The at least one distribution of the estimate values is analyzed for a sensor of interest to obtain a measure of the center of the at least one estimate distribution and a measure of the width of the at least one estimate distribution. [Abstract]


Regarding claim 15
Nasle does not teach wherein the processor configured to determine a local analytics model determines the local analytics model based on weighted randomization of local analytics models based on the overlap between confidence intervals for their beta value and a beta optimal value. 
In the similar field of invention, HERZOG further teaches wherein the processor configured to determine a local analytics model determines the local analytics model based on weighted randomization of local analytics models based on the overlap between confidence intervals for their beta value and a beta optimal value. (See para 31- Not only can ensemble kernel regression models provide estimates of the 



Conclusion
16.           Claims 1-5 and 11-15 are rejected.
17.          No prior art has been applied to claim 3-5.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150148919 A1 WATSON 

Discussing the method probabilistic model for evaluating risk and recommending appropriate control action to the process and for controlling a process such as an oil production process is disclosed.
US 20160053605 A1 ABBASSIAN et al.

Discussing a computer-implemented system for monitoring and managing the performance of well drilling operations such as tripping or casing running operations.

18.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128